Citation Nr: 1136290	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-18 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted for the cause of his death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He passed away in August 2000; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The appellant testified before the undersigned Acting Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  An RO rating decision dated in November 2000 denied a claim of entitlement to service connection for the cause of the Veteran's death; the appellant was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the November 2000 decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim.

3.  The Veteran died in August 2000; the immediate cause of death listed on his death certificate is adenocarcinoma of unknown primary.

4.  The Veteran served in Vietnam while on active duty, thereby exposing him to an herbicide agent.

5.  The competent and probative evidence is in relative equipoise as to whether the origin of the Veteran's cause of death (i.e., adenocarcinoma) was lung cancer.

6.  Lung cancer is presumed to have been incurred during service as a result of exposure to an herbicide agent.


CONCLUSIONS OF LAW

1.  The November 2000 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309(e), 3.312, 3.313(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 
and Other Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with respect to both the issue of whether to reopen the appellant's previously denied claim of service connection for the cause of the Veteran's death as well as whether to grant the underlying merits of the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless to the appeal and will not be further discussed.  

Following the issuance of the September 2009 supplemental statement of the case, the appellant submitted additional documentary evidence in support of her appeal.  Such evidence included additional private treatment reports received at the RO in November 2009, duplicate treatment reports received by the Board at the February 2011 hearing, and a private medical opinion received at the Board in May 2011.  Generally, pertinent evidence must be reviewed by the RO prior to being considered by the Board.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).  Here, the appellant submitted a waiver of RO that applies to the evidence received by the Board in February and May 2011.  Additionally, the fact that the Board is granting the full benefit sought on appeal renders any need for RO consideration of the evidence received in November 2009 moot and any error associated with the Board considering this evidence harmless and nonprejudicial.  Thus, no remand for RO consideration is necessary.  See id.  

New and Material Evidence

Historically, the appellant filed a claim for VA burial benefits in October 2000.  Although she did not assert at such time that the Veteran's death was related to service, the RO adjudicated the issue of service connection for the cause of the Veteran's death.  It was denied by RO rating decision dated in November 2000 on the basis that the Veteran's service treatment records were negative for any diagnosis or treatment of adenocarcinoma, the condition listed on the Veteran's death certificate as the immediate cause of death.  The appellant was notified of this decision in December 2000, but did not appeal.  Thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

Subsequently, in November 2007, the appellant submitted an informal claim for dependency and indemnity compensation (DIC) benefits; she indicated that it was her belief that the Veteran's death was related to Agent Orange exposure while serving on active duty in Vietnam.  A formal application for DIC was received in December 2007.  Thereafter, in May 2008, the RO reopened the previously disallowed claim of entitlement to service connection for the cause of the Veteran's death, but denied the claim on its merits.  The appellant appealed this decision and the issue of whether to reopen (and ultimately allow) the claim of service connection for the cause of the Veteran's death is now before the Board for appellate review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a claimant may request that VA reopen her claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Evidence that is "new and material" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence of record as of the November 2000 RO rating decision consisted of the Veteran's death certificate, service treatment records, and various post-service mental health records related to evaluation and treatment for his service-connected posttraumatic stress disorder (PTSD).  The death certificate indicated that the Veteran had passed away in August 2000 as a result of "adenocarcinoma of unknown primary" lasting eight months.  None of the remaining lay or medical evidence made any mention of the Veteran's cancer or its origin.  

Since the RO's final denial in November 2000, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the appellant has submitted a number of medical records contemporaneous to the time of the Veteran's illness as well as more recently-dated medical opinions from the Veteran's treating physicians that indicate his adenocarcinoma may have originated from the lungs.  Such evidence includes a January 2000 treatment report from M.D. Anderson Cancer Center noting that a possible site of "primary disease" for the Veteran's adenocarcinoma is the lungs.  There is also a January 2000 tissue report from the same facility noting that immunohistochemical staining suggests the primary site of the Veteran's cancer is lung or breast.  Finally, the record contains opinions from one of the Veteran's treating oncologists, Dr. Badolato, the latter of which states that "it is at least as likely as not (50/50) that [the lung] was the site of [the Veteran's] primary cancer." 

The foregoing evidence was not previously on file at the time of the appellant's November 2000 denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it contains competent medical evidence indicating that the Veteran's immediate cause of death may be lung cancer.  Such information is pertinent to the previously disallowed claim because lung cancer has been identified by the Secretary of Veterans Affairs (Secretary) as a disease that qualifies for presumptive service connection if a veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(e) (2010).  As previously noted, the appellant contends that the Veteran was exposed to an herbicide while serving in Vietnam while on active duty.  As discussed in more detail below, service records indicate that the Veteran did serve in the Republic of Vietnam during the presumptive period; thus, he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In sum, additional evidence has been added to the record which indicates that the Veteran's immediate cause of death may be lung cancer, a disease that is presumed to have been the result of exposure to an herbicide agent.  As the Veteran is presumed to have been exposed to an herbicide agent during service, the newly submitted evidence relates to the reasons for the previous denial and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and appellant's claim of entitlement to service connection for the cause of the Veteran's death is considered reopened.  38 C.F.R. § 3.156.

Service Connection for the Cause of Death

Turning to the merits of the appellant's claim, pertinent VA law and regulations provide that the cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  Here, the death certificate reflects that the Veteran died in August 2000.  The immediate cause of death was reported as "adenocarcinoma of unknown primary."  

The Veteran was not diagnosed with adenocarcinoma until December 1999, more than thirty years after service.  Contemporaneous medical evidence indicates that such diagnosis was made following evaluation of flu-like symptoms that had their onset only three months earlier, in September 1999.  As for the origins of the Veteran's cancer, contemporaneous records note that the Veteran already had widespread hepatic and bone marrow involvement by December 1999; thus, identifying a primary source was difficult.  Nevertheless, physicians were able to rule out certain sources (i.e., colorectal) as well as opine about likely possible sources (i.e., lung, gastric, small bowel).  

Relevant to the current determination, one of the possible sources identified was the lung.  As previously discussed, January 2000 treatment and tissue reports from M.D. Anderson Cancer Center indicated that a possible site of "primary disease" for the Veteran's adenocarcinoma was the lungs and that immunohistochemical staining suggested the primary site of the Veteran's cancer was lung or breast.  In addition to this contemporaneous medical evidence, the record contains opinions from one of the Veteran's treating oncologists, Dr. Badolato.  The former opinion, dated in July 2009, discusses how technological limitations impacted physicians' abilities to identify a primary source of the Veteran's cancer in 1999/2000, but notes that the lung was considered as a potential source of his disease.  The latter opinion, dated in May 2011, states that "it is at least as likely as not (50/50) that [the lung] was the site of [the Veteran's] primary cancer" given factors such as aggressive nature of the Veteran's disease, the pattern of spread of his disease, and current medical knowledge that lung cancer is the most common cause of adenocarcinoma in men in the Veteran's age group.  

The Board acknowledges that no primary site of disease was identified for the Veteran's adenocarcinoma prior to his expiration in August 2000.  However, in light of Dr. Badolato's May 2011 opinion, which is supported by a well-reasoned rationale and contemporaneous treatment records suggesting lung cancer as a likely source, the Board concludes that there exists, at a minimum, a reasonable doubt as to whether the Veteran's immediate cause of death, adenocarcinoma, was of the lung.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Resolving such doubt in favor of the appellant, the Board finds that the Veteran's immediate cause of death was lung cancer.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran was not in receipt of service-connected benefits for lung cancer at the time of his death.  However, VA law and regulations provide that lung cancer shall be service connected if it becomes manifest to a degree of ten percent or more within a year after the last date on which a veteran was exposed to an herbicide agent (i.e., Agent Orange) during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Also relevant to the current appeal, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran's service separation document reflects that he served on active duty from April 1966 to May 1968 and was awarded the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Combat Infantryman Badge.  Further, a Health Record found in the service treatment records reflects that the Veteran was treated at an Aid Station in the Republic of Vietnam in June 1967; he was also treated from August 1967 to January 1968 at the 229th General Dispensary at APO 96307 (which is Tan Son Nhot Air Base in Vietnam).  Exposure to an herbicide agent is therefore presumed.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's requirement that a veteran have set foot within land borders of Vietnam for presumptive service connection); 38 C.F.R. §§ 3.307(a)(6), 3.313(a) (2010).  

Since competent and probative evidence of record establishes that the Veteran was exposed to an herbicide agent during the applicable presumptive period and was diagnosed with a disease that has been determined by the Secretary to be associated with exposure to an herbicide agent, service connection is established for lung cancer.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As this was the immediate cause of death listed on the death certificate, service connection for the cause of the Veteran's death is warranted and the appellant's claim shall be granted.


	(CONTINUED ON NEXT PAGE)

ORDER

The appellant's request to reopen her previously disallowed claim of entitlement to service connection for the cause of the Veteran's death is granted, and the claim is considered reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


